           Case 2:20-cv-00541-MHH Document 13 Filed 11/16/20 Page 1 of 2                               FILED
                                                                                              2020 Nov-16 AM 11:55
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 MELODY MATHES,
                                                Case No. 2:20-cv-00541-MHH
                  Plaintiff,
 v.                                             STATUS REPORT

 GREENSKY, LLC,

                  Defendant.


         Pursuant to the Court’s Order Staying Case, Plaintiff hereby reports to the Court the

status of the above-captioned matter as follows:

      1) The Court entered an Order Staying Case on August 14, 2020 [Dkt. 12].

      2) Since the Order has been entered, counsel for Plaintiff has been in communication

         with the General Attorney for the Estate.

      3) The General Attorney for the Estate is in agreement to dismiss the matter.

      4) Plaintiff is awaiting the General Counsel for Trustee to file a final bankruptcy report

         for the bankruptcy Court’s approval.

      5) Plaintiff requests that the Court reset for a status update 60 days from the date of

         this filing.

                                      Respectfully Submitted,

Dated: November 16, 2020.

                                                  By: /s/ Joshua C. Snable
                                                  Joshua C. Snable
                                                  Bar Number: ASB-5485-H65S
                                                  Attorney for Plaintiff Melody Mathes

                                                                  Mathes, Melody v. GreenSky, LLC
                                                                                     Status Report
                                                1/2
         Case 2:20-cv-00541-MHH Document 13 Filed 11/16/20 Page 2 of 2




FOR THE FIRM
Snable Law, LLC
The Historic Enslen House
2737 Highland Avenue South
Birmingham, AL 35205
T: (205) 582-8000
F: (205) 939-0789
E: jsnable@snablelaw.com




                             CERTIFICATE OF SERVICE
       I hereby certify that on November 16, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system. Notice of such filing will be
sent to all attorneys of record in this matter. Since none of the attorneys of record are non-
ECF participants, hard copies of the foregoing have not been provided via personal delivery
or by postal mail.

                                           /s/ Joshua C. Snable




                                                                Mathes, Melody v. GreenSky, LLC
                                                                                   Status Report
                                             2/2
